Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 1 of 11 Page ID #:16




 1   ROBERT E. WHITE (California Bar No. 78567)
     E-mail: rew@rwhitesf.com
 2   LAW OFFICES OF ROBERT E. WHITE
     177 Post Street, Suite 550
 3   San Francisco, California 94108
     Telephone: (415) 788-6151
 4   Facsimile: (415) 788-6154

 5   Attorneys for Petitioners
     Haining NewStyle Hairun Acting Agency Co., Ltd. and
 6   Guizhou NewStyle Media Co., Ltd.

 7
 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10                                   WESTERN DIVISION

11   HAINING NEWSTYLE HAIRUN                     CASE NO. 2:20-CV-10640
     ACTING AGENCY CO., LTD., a Chinese
12   limited liability company, and GUIZHOU      MEMORANDUM IN SUPPORT OF
     NEWSTYLE MEDIA CO., LTD., a                 PETITION TO CONFIRM
13   Chinese limited liability company,          ARBITRATION AWARD
14                Petitioners,                   (9 U.S.C. §201 et seq.)
15   vs.
16   JESSICA JUNG,
17                Respondent.
18
19                                     INTRODUCTION

20                This is a petition brought pursuant to the New York Convention (codified

21   as 9 U.S.C. §201 et seq.) seeking confirmation by this Court of a binding arbitration

22   award of the Beijing Arbitration Commission (the “BAC”) issued in Beijing, China, on

23
24

     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 2 of 11 Page ID #:17




 1   November 27, 2017, (2017) J.Z.C.Z. No. 1841 (the “Final Award”).1 The Final Award
 2   was in favor of Petitioners HAINING NEWSTYLE HAIRUN ACTING AGENCY

 3   CO., LTD., a Chinese limited liability company (hereinafter “Haining NewStyle”) and
 4   GUIZHOU NEWSTYLE MEDIA CO., LTD., a Chinese limited liability company
 5   (hereinafter “Guizhou NewStyle”) (collectively “Petitioners”). Confirmation is sought

 6   against Respondent Jessica Jung (“Jung”). The Petition and supporting declarations, as
 7   we will show, meet the requirements for confirmation and this Court should therefore
 8   confirm the Final Award and enter judgment against Respondent Jung as requested.

 9                 I. JURISDICTION
10                       A. Subject Matter Jurisdiction
11                 This Court has jurisdiction pursuant to 9 U.S.C. § 203, which provides

12   that “[t]he district courts of the United States . . . have original jurisdiction over” any
13   “action or proceeding falling under the [New York] Convention.” This proceeding
14   “fall[s] under the Convention” because it arises out of a commercial contract between
15   Petitioners, Jung, and Jung’s co-respondent in the Arbitration, Coridel Capital
16   Management (HK) Limited (“Coridel”). Neither Petitioners nor Coridel are citizens of
17   the United States. See 9 U.S.C. § 202 (providing that an “arbitral award arising out of
18   a legal relationship . . . which is considered as commercial . . . falls under the
19   Convention” unless the relationship is “entirely between citizens of the United
20   States”). In addition, the contractual relationship between the parties “envisages
21
     1
22       An authenticated copy of the Final Award is attached to the accompanying
         Declaration of Lin Xiaolu In Support of Petition To Confirm Arbitration Award
23       (“Lin Declaration”) as Exhibit “A.” A certified translation of the Final Award is
         attached to the Declaration of Robert E. White In Support of Petition To Confirm
24       Arbitration Award (“White Declaration”) as Exhibit “A.”
                                                 -2-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 3 of 11 Page ID #:18




 1   performance or enforcement abroad and has a reasonable relationship with one or more
 2   foreign states” in that it expressly involves the provision by Jung of services within the

 3   People’s Republic of China. Id. Moreover, the Final Award was made in the People’s
 4   Republic of China, which is a party to the New York Convention.
 5                 28 U.S.C. § 1331 also gives the Court subject-matter jurisdiction over this

 6   proceeding, because it is a “civil action . . . arising under the . . . laws . . . or treaties of
 7   the United States.”
 8                         B. Personal Jurisdiction

 9                 This Court has personal jurisdiction over Jung due to her extensive
10   contacts with and commercial dealings in the State of California.2 Jung, a “K-Pop”
11   (Korean pop music) singer and media personality, actively promotes herself by making

12   personal appearances in California, in addition to selling her music videos, recordings,
13   clothing lines and personal beauty products to residents of the State of California.
14   Jung is also a paid Internet “influencer” who, for a consideration, lends her imprimatur
15   to various lines of luxury fashion products for the purpose of promoting sales of such
16   luxury products. Jung’s artistic and commercial appeal in the United States is largely
17   to the Korean-American community, the single largest population of which resides in
18   the State of California.
19                 II. VENUE
20                 Venue in this judicial district is proper under 28 U.S.C. § 1391(c)(3),
21   which provides that a defendant not resident in the United States may be sued in any
22   judicial district.
23
     2
         Declaration of William Z. White in Support of Petition To Confirm Arbitration
24       Award, ¶¶ 10 - 21.
                                               -3-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 4 of 11 Page ID #:19




 1                 III. STATEMENT OF FACTS3
 2                 The Final Award concluded BAC case (2017) Jing Zhong Cai Zi No.

 3   1841 (the “Arbitration”), which resolved a dispute between Petitioners and, inter alia,
 4   Respondent. Respondent Jung, born in San Francisco, California,4 is an American
 5   citizen who currently resides in Seoul, Republic of Korea.5

 6                 The dispute arose under an agreement dated February 29, 2016 (the
 7   “Agreement”),6 pursuant to which Coridel, on behalf of Jung, granted Petitioner
 8   Guizhou Newstyle, among other matters, exclusive agency rights over Jung’s

 9   performance activities in the territory of the People’s Republic of China, excluding
10   Hong Kong, Macao and Taiwan, for a three year period commencing February 29,
11   2016, to February 28, 2019.

12                 As explained in the Final Award (Robert White Declaration Exhibit “A”
13   at 36), on February 29, 2016, Guizhou Newstyle, as authorized by the Agreement,
14   transferred its rights under the Agreement to Haining Newstyle. Jung concurrently
15   agreed in writing (Letter of Authorization executed February 29, 2016,7 providing,
16
17   3
         Except as indicated otherwise, the facts recited are supported by the Robert White
         Declaration and the Lin Declaration.
18   4
         Declaration of William Z. White In Support Of Petition To Confirm Arbitration
19       Award ¶ 5 (quoting from the biography supplied by Simon & Schuster regarding
         Respondent’s just-released book (in English), Shine).
20   5
         Robert White Declaration ¶ 11 and Exhibit “H.” The record reflecting her entries
         and exits from the Republic of Korea has been redacted to omit her last known street
21       address pursuant to Local Rule 5.2-1.
     6
         An authenticated copy of the Agreement is attached to the Lin Declaration as
22       Exhibit “B.” A certified translation is attached to the White Declaration as Exhibit
         “B.”
23
     7
         An authenticated copy of the bilingual Letter of Authorization is attached to the Lin
24       Declaration as Exhibit “C.”
                                                  -4-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 5 of 11 Page ID #:20




 1   inter alia, that Coridel had worldwide rights of agency to represent Jung), expressly
 2   approved Coridel’s signing of the Agreement, and promised to perform and undertake

 3   all of her obligations specified in the Agreement.
 4                  The Agreement provides (Article 11.1) that “[t]he signing, performance,
 5   interpretation, validity and dispute settlement of the Contract shall be governed by the

 6   laws and regulations of the People’s Republic of China (mainland).” The Agreement
 7   further provides (Article 11.2) that “[a]ny dispute arising from the performance of the
 8   Contract shall be settled by both parties through friendly negotiation. If negotiation

 9   fails, either party shall be entitled to submit the dispute to Beijing Arbitration
10   Commission for arbitration in accordance with the commission’s arbitration rules at
11   that time. . . .”

12                  As explained in the Final Award (see, e.g., Robert White Declaration
13   Exhibit “A” at 48-49), Petitioners had paid Coridel a total of USD $1,066,500 in fees
14   when they stopped making payments in August 2016 due to breaches of the Agreement
15   by Jung, including non-cooperation and attending events not arranged by Petitioners.
16   After Petitioners ceased making payments pursuant to the Agreement, Coridel served
17   notice that it had terminated the Agreement for non-payment. After further specifying
18   the claimed breaches of the Agreement, Petitioners thereafter initiated arbitration
19   proceedings before the BAC as authorized by the Agreement. Both Coridel and Jung
20   were named as Respondents. Coridel counterclaimed.
21                  Jung objected to the jurisdiction of the BAC over her, claiming that she
22   was not subject to the arbitration provision contained in the Agreement (referred to in
23   the English translation of the Final Award as the “Acting Agent Contract”) because she

24   was not a signatory. The BAC rejected her contention, holding as follows:
                                             -5-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 6 of 11 Page ID #:21




 1             (I) The jurisdiction of the Arbitral Tribunal over the Case
 2             The second Respondent of the Case [Jung] objected to the

 3             jurisdiction by declaring that she is not a signatory of the Acting
 4             Agent Contract. The second Respondent held that the arbitration
 5             agreement in the Contract is not binding on the second Respondent,

 6             so the arbitral tribunal has no jurisdiction over the second
 7             respondent. The arbitral tribunal prudently examined the relevant
 8             evidence produced by each party, and found at the time of signing

 9             the Contract; both parties regarded the copies of the first page and
10             visa page of the second Respondent's Passport and Letter of
11             Authorization thereof as the integrated part of the Contract. The

12             second Respondent has never reacted against the decision above or
13             filed any lawsuit to any court, but reached a modification
14             agreement with the Applicants. Therefore, the arbitral tribunal
15             believes that since the second Respondent agreed on regarding her
16             Letter of Authorization as an inseparable part of the Contract, and
17             she has a clear idea of acting as an essential performer of the
18             Contract, her performance behaviors must comply with the
19             agreements in the Contract and be limited by all terms hereunder,
20             which include the agreement of settling dispute with arbitration.
21             Therefore, according to the existing Arbitration Law of the People's
22             Republic of China, the regulations of arbitration rules and above
23             facts, the arbitral tribunal holds that the second respondent's

24             objection to jurisdiction has no factual and legal basis, so the
                                              -6-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 7 of 11 Page ID #:22




 1                 objection to jurisdiction shall not be established. Accordingly, the
 2                 arbitral tribunal has jurisdiction over the second Respondent's

 3                 performing actions in the Contract.
 4   Final Award at 46.
 5                 Jung thereafter continued to participate in the arbitration.

 6                 Following two days of hearings and the receipt of extensive written
 7   evidence, the three-member BAC panel issued a detailed and well-reasoned award
 8   resolving both the claims of Petitioners against Coridel and Jung and the Coridel

 9   counterclaim.
10                 The total net principal due and owing from Jung to Petitioners is USD
11   $1,730,119.11, payable to Petitioners within ten days of the delivery date of the Final

12   Award. Robert White Declaration ¶ 7.
13                 The Final Award further provides that “[a]ny delay [in payment] will be
14   dealt with according to Article 253 of the Civil Procedure Law of the People’s
15   Republic of China.” Article 253 of the Civil Procedure Law of the People’s Republic
16   of China provides, in pertinent part, as follows:
17                 Where an enforcee does not perform the obligations for money payment
18                 within the period stipulated in a judgment, ruling or any other legal
19                 document, the enforcee shall pay an amount double the interest on the
20                 debts during the deferred performance period. . . .[8]
21                 When no amount of interest is specified, Article 1 of the Interpretations of
22   the Supreme People’s Court on Issues Regarding Application of Law to Calculation of
23
     8
         A true copy of Article 253 (in English) is attached to the White Declaration as
24       Exhibit “F.”
                                                 -7-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 8 of 11 Page ID #:23




 1   Debt Interests during a Deferred Performance Period in Enforcement Process (the
 2   “Interpretations”)9 provides the following formula for payment of double interest:

 3                  Double amount of debt interests = outstanding monetary debts of
 4                  the debtor set in the effective legal instrument excluding the general
 5                  debt interests ×0.0175% per day × deferred performance period.

 6                  As of November 15, 2020, interest had accrued on the Final Award in the
 7   amount of $323,661.13, and interest continues to accrue at a rate of $302.77 per day.
 8   White Declaration ¶ 8.10

 9                  IV. THE PETITION SHOULD BE GRANTED
10                  The Final Award is a well-reasoned award, issued by a respected
11   international arbitration tribunal in a proceeding in which all parties bound by the Final

12   Award actively participated. There is no reason why the Final Award should not be
13   confirmed.
14                  Under the New York Convention, as incorporated into United States law
15   through the Federal Arbitration Act, an arbitral award must be confirmed unless one of
16   a limited number of grounds for refusal or deferral applies:
17                  Within three years after an arbitral award falling under the
18                  Convention is made, any party to the arbitration may apply to any
19                  court having jurisdiction under this chapter for an order confirming
20                  the award as against any other party to the arbitration. The
21   9
          A true copy of the Interpretations (in English) is attached to the White Declaration
          as Exhibit “G.”
22
     10   Ministry of Defense & Support for Armed Forces of Islamic Republic of Iran v.
23        Cubic Defense Systems, Inc., 665 F.3d 1091, 1094, 1102-1104 (9th Cir. 2011) holds
          that this Court has authority to award pre and post judgment interest in addition to
24        attorney’s fees.
                                                   -8-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 9 of 11 Page ID #:24




 1                 court shall confirm the award unless it finds one of the grounds for
 2                 refusal or deferral of recognition or enforcement of the award

 3                 specified in the said Convention.
 4   9 U.S.C. § 207 (emphasis supplied).
 5                 The party opposing confirmation has the burden of showing that such

 6   a ground applies. See Polimaster Ltd. v. RAE Systems, Inc., 623 F.3d 832, 836 (9th
 7   Cir. 2010):
 8                 As the party seeking to avoid enforcement of the award, [the

 9                 respondent] has the burden of showing the existence of a New York
10                 Convention defense. [That] burden is substantial because the public
11                 policy in favor of international arbitration is strong, and the New

12                 York Convention defenses are interpreted narrowly (internal
13                 citations omitted).
14                 The grounds on which a court can refuse or defer confirmation under the
15   New York Convention can be summarized as follows:
16                 •     the lack of a valid arbitration agreement between the parties;
17                 •     that the award resolves a dispute outside the scope of the
18                       parties’ arbitration agreement;
19                 •     that the award resolves a dispute that, under the laws of the
20                       country where confirmation is sought, cannot be resolved
21                       through arbitration;
22                 •     that the award debtor had no notice of the arbitration
23                       proceedings or was unable to meaningfully participate;

24                 •     that the tribunal was composed and/or the arbitration used
                                                 -9-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 10 of 11 Page ID #:25




 1                        procedures inconsistent with the parties’ arbitration agreement;
 2                  •     that the award is not yet binding or has been set aside by a

 3                        competent authority of the country in which, or under the law
 4                        of which, the award was made; or
 5                  •     that confirming the award would contravene the public policy of

 6                        the country where confirmation is sought.
 7   See New York Convention art. V.11
 8                  None of the foregoing grounds apply here.

 9                  In light of the extremely narrow grounds for denying confirmation,
10   “[c]onfirmation is a summary proceeding that converts a final arbitration award into a
11   judgment of the court.” Ministry of Defense & Support for Armed Forces of Islamic

12   Republic of Iran v. Cubic Defense Systems, Inc., 665 F.3d 1091, 1094 n.1 (9th Cir.
13   2011). The FAA does not contemplate a plenary action initiated by a complaint but
14   rather a law and motion process. Termorio S.A. v. Electranta S.P., 487 F.3d 928 (D.C.
15   Cir. 2007):
16                  Chapter 2 of the FAA incorporates and codifies the New York
17                  Convention. 9 U.S.C. § 201. However, the statute makes clear that
18                  “[Chapter 1 of the FAA] applies to actions and proceedings brought
19                  under [Chapter 2] to the extent [Chapter 1] is not in conflict with
20                  [Chapter 2] or the Convention as ratified by the United States.” Id. §
21                  208. Chapter 1, in turn, states that “[a]ny application to the court
22                  hereunder shall be made and heard in the manner provided by law
23
     11
          A true copy of the English version of the New York Convention is attached to the
24        White Declaration as Exhibit “I.”
                                                  -10-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
Case 2:20-cv-10640-FMO-JPR Document 2 Filed 11/20/20 Page 11 of 11 Page ID #:26




 1                for the making and hearing of motions, except as otherwise herein
 2                expressly provided.” Id. § 6. Therefore, it appears that motions to

 3                enforce arbitral awards should proceed under motions practice, not
 4                notice pleading. Indeed,
 5                       [o]ne of the clearest examples of the operation of Section 208

 6                       is its making motion practice under Section 6 applicable to
 7                       proceedings under the [New York Convention]. Thus, an
 8                       arbitration award under the Convention may be enforced by

 9                       filing a petition or application for an order confirming the
10                       award supported by an affidavit. The hearing on such a
11                       petition or application will take the form of a summary

12                       procedure in the nature of federal motion practice. . . .
13   Id. at 940, citing 3 Fed. Proc., L. Ed. § 4:183 (1999).
14                                    CONCLUSION
15                In light of the foregoing, the New York Convention requires confirmation
16   of the Final Award.
17                Dated: November 20, 2020.
18                                           Respectfully submitted,
19                                           LAW OFFICES OF ROBERT E. WHITE
20
21                                           By:    /s/ Robert E. White
                                                    ROBERT E. WHITE
22
                                             Attorneys for Petitioners
23                                           Haining NewStyle Hairun Acting Agency Co.,
                                             Ltd. and Guizhou NewStyle Media Co., Ltd.
24
                                                -11-
     MEMORANDUM IN SUPPORT OF PETITION TO CONFIRM ARBITRATION AWARD
